Citation Nr: 0517341	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1982 and from December 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the veteran's 20 percent 
rating for her service-connected cervical spine disability.   
In December 2003, the Board remanded the claim for further 
development.  The RO undertook such development and issued 
its last supplemental statement of the case in December 2004.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is characterized as presenting a moderate degree of 
disability with recurring attacks.

2.  There is no evidence that the veteran's disability is 
severely disabling or pronounced, with only intermittent 
relief.

3.  The record does not reveal that the veteran suffers 
incapacitating episodes requiring physician-prescribed bed 
rest.

4.  Since September 2003, the veteran's degenerative disc 
disease of the cervical spine has been manifested by flexion 
to 45 degrees; extension to 20 degrees; lateral flexion to 
the right to 30 degrees; lateral flexion to the left to 15 
degrees; rotation to the right to 30 degrees; and, rotation 
to the left to 45 degrees.  This makes for a combined range 
of motion of the cervical spine of 185 degrees.

5.  There is no evidence of ankylosis, or of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

6.  There is no evidence of objective neurological symptoms 
associated with the veteran's cervical spine disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, Diagnostic Code 5243 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a cervical spine disability.  
In this context, the Board notes that a substantially 
complete application was received in December 1997 and 
adjudicated in February 1998, prior to the enactment of the 
VCAA.  However, during the long course of the appeal, the 
Board remanded the claim in part to ensure proper notice 
under the Act.  In June 2004, the Appeals Management Center 
(AMC) provided such notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, the AMC 
notified the veteran of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in her possession that pertained to 
the claim.  Finally, in December 2004, the RO readjudicated 
the claim based on all the evidence, without taint from prior 
adjudications.  Therefore the Board finds no prejudice in the 
fact that the initial RO denial pre-dated VCAA-compliant 
notice.
Accordingly, the Board finds that the content and timing of 
the June 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for benefits.  All identified 
private and VA medical records have been secured and 
associated with the claims file.  Additionally, the veteran 
has undergone three VA examinations in conjunction with her 
claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for degenerative changes 
in the cervical spine in June 1983.  The RO evaluated the 
disability as intervertebral disc syndrome and found it to be 
10 percent disabling under DC 5290, DC 5293, and DC 5010.   
By rating in August 1987, the evaluation was increased to 20 
percent disabling under DC 5293, which has been confirmed and 
continued several times.  The Board notes that the rating 
decision on appeal in this case is dated in February 1998.

Effective September 23, 2002, which falls within the course 
of this appeal, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Also, effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord her the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a rating in 
excess of 20 percent for the time period on and after 
December 8, 1997, the date her claim for an increase was 
received, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after December 8, 1997; (2) whether an increased rating is 
warranted under the "new" criteria for intervertebral disc 
syndrome at any time on or after September 23, 2002 (the 
effective date of the amended regulation on intervertebral 
disc syndrome); and (3) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the cervical spine at any time on or after September 26, 
2003 (the effective date of the amended regulation on general 
diseases of the spine).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The Board notes that in statements of the case dated in June 
2003 and December 2004, the veteran was provided notice of 
the amended regulations and given a 60-day opportunity to 
submit additional evidence or argument.  38 C.F.R. 
§ 20.903(c).  The veteran responded with additional treatment 
records and personal statements.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Analysis - Old Criteria for Intervertebral Disc Syndrome

The veteran's current 20 percent rating was granted under the 
"old" criteria for intervertebral disc syndrome, which 
contemplates a moderate degree of disability with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Under that code, the next higher schedular rating of 40 
percent is assigned when the disease is severely disabling 
with recurring attacks and intermittent relief.  The maximum 
schedular rating of 60 percent is assigned when the disease 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.

Applying the medical evidence to the above criteria, the 
Board finds that a rating higher than 20 percent is not 
warranted.  The veteran consistently reports near constant 
pain with a subjective radicular component affecting her 
upper extremities and shoulders.  She has also indicated she 
experiences upper extremity weakness.  However, 
electromyograph (EMG) studies conducted in December 1997 and 
November 1998 confirm that the veteran did not have cervical 
neuropathy, but instead, was suffering from carpel tunnel 
syndrome. 

VA outpatient treatment records dated from March 1997 to 
December 2004 reveal that the veteran rarely takes pain 
medication for her disability and has only occasionally 
participated in physical therapy.  She has at times used an 
at-home traction kit, with some relief.  She has reported 
that applying heat and spending time in a Jacuzzi tub also 
provide relief.  

All in all, considering the absence of neurological findings 
and the nature of her recent treatment, the Board has no 
basis to conclude the veteran's disability is severe or 
pronounced, sufficient for a higher rating under the old 
criteria.  The currently assigned 20 percent rating which 
contemplates a moderate degree of disability with some 
recurring attacks more nearly approximates the veteran's 
disability picture. 

Analysis - New Criteria for Intervertebral Disc Syndrome

Effective September 23, 2002, the criteria for intervertebral 
disc syndrome (IDS) were revised.  Then, effective February 
26, 2003, IDS was assigned a new diagnostic code number 
(5243).  The "new" criteria provide that preoperative or 
postoperative IDS is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
Board notes that an incapacitating episode is a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  

The exact length of time the veteran experiences painful 
symptomatology is unclear.  She alleges continuous back pain, 
but she also clearly experiences limited episodes of 
increased symptoms (flare-ups), self-described to occur with 
turning her head to the right or with prolonged sitting.  
Regardless, the veteran's subjective reports of attacks of 
radicular pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria.  The veteran does not state at any time in the 
record that she was prescribed bed rest for episodes of pain 
sufficient to render her incapacitated, or that she has 
required extensive treatment because of these attacks.  
Although she has stated her pain is relieved if she lies 
down, or applies heat, this does not rise to the level of the 
episodes contemplated by the regulation.  Therefore, 
evaluation under this first method is not appropriate.

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  Additionally, when 
evaluating IDS on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using the 
criteria from the most appropriate orthopedic diagnostic 
code(s), and neurologic disabilities are to be evaluated 
separately using the criteria from the most appropriate 
neurologic code(s).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), Note (2).  

Referable to chronic orthopedic manifestations, the most 
recent amendment to 38 C.F.R. § 4.71a changed the diagnostic 
codes for spine disorders to 5235 to 5243, and spine 
disorders are now rated under the General Rating Formula for 
Diseases and Injuries of the Spine, largely based on ranges 
of motion and the limitations thereof.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine, a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 40 percent rating for unfavorable ankylosis of the entire 
cervical spine.  

The Board notes that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2004).  In this case, there is no medical evidence 
establishing ankylosis of any portion of the veteran's 
spine, and there are none of the above symptoms indicative 
of unfavorable ankylosis.  Therefore, the criteria for a 
100, 50, or 40 percent rating are not met.  

The criteria for a 30 percent rating are forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 10 percent rating is provided for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Regarding the veteran's actual orthopedic manifestations, 
range of motion testing during the veteran's February 2004 
VA examination is the only such testing done after the 
effective date of the amended regulation; therefore, it, 
along with outpatient treatment records dated from September 
2003 forward, is the only evidence to be considered under 
the new regulation.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g) (West 2002).

In February 2004, the veteran's cervical spine had flexion 
to 45 degrees; extension to 20 degrees; lateral flexion to 
the right to 30 degrees; lateral flexion to the left to 15 
degrees; rotation to the right to 30 degrees; and, rotation 
to the left to 45 degrees.  This makes for a combined range 
of motion of the cervical spine of 185 degrees.  The 
examiner noted there was no ankylosis, abnormal gait, 
neurological symptoms, point tenderness, or muscle spasm.  
The veteran denied experiencing specific incapacitating 
episodes.  Applying these findings to the new criteria 
above, the veteran's orthopedic manifestations would be 
rated less than they are currently, specifically, at the 10 
percent rating level, based on her combined range of motion, 
which is greater than 170 degrees but not greater than 335 
degrees.  

The Board notes that the veteran's range in forward flexion 
exceeds that which qualifies for a 10 percent rating, and 
therefore, by definition, it exceeds the maximums required 
for the ratings higher than 10 percent.  Additionally, her 
combined range of motion falls well above the maximums 
listed for those higher ratings. 

Referable to the associated objective neurologic 
manifestations, the emphasis here is on the word 
"objective."  Although the veteran may complain of 
neurological symptoms (i.e., weakness of the upper 
extremities and radiating pain), there is no objective 
evidence of neurologic impairment.  

The veteran carries a diagnosis of carpel tunnel syndrome in 
her upper extremities which has caused a tingling sensation 
and pain.  This syndrome has been consistently found to be 
separate and apart from her cervical spine disability.  EMG 
studies in December 1997 and November 1998, conducted when 
the veteran first complained of radicular pain due to her 
cervical spine disability, have confirmed that there was no 
evidence of cervical radiculopathy.  Furthermore, when 
referenced in the subsequent medical evidence, all upper 
extremity pain and weakness is associated with her carpel 
tunnel syndrome.  The Board finds no objective evidence of a 
neurological component to the veteran's service-connected 
disability.  Therefore, based on the lack of such 
symptomatology in this case, a separate rating based on 
neurological findings could not be assigned.  

When combining the veteran's separate orthopedic and 
neurologic evaluations with her already service-connected 
disabilities under 38 C.F.R. § 4.25, the result is a lesser 
rating for the veteran than what she is currently receiving 
under the old criteria.  As explained above, her orthopedic 
manifestations warrant a 10 percent rating, and there are no 
neurologic manifestations.  This smaller percentage would 
combine to a lesser rating than her existing 20 percent 
rating currently affords her.  Thus, the new criteria for 
intervertebral disc syndrome, under the second method of 
evaluation, does not provide a more favorable outcome for the 
veteran.

Analysis - New Criteria for Diseases & Injuries of the Spine

The Board notes that the veteran carries a diagnosis of 
cervical spinal stenosis, as evidenced on a May 1999 magnetic 
resonance imaging scan.  Hence, DC 5239 can be applied.  
Additionally, the veteran has degenerative changes of the 
cervical spine, which can be evaluated under DC 5242 and DC 
5003.  However, these disabilities are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under which the veteran's intervertebral disc syndrome 
was already evaluated above and found to warrant less than 
the 20 percent her disability is currently assigned.  
Accordingly, evaluation under these different diagnostic 
codes does not provide a more favorable outcome in this case.  

In sum, the version of Diagnostic Code 5293 in effect when 
the veteran filed her claim (prior to September 2002) is 
more favorable to her, and the currently-assigned 20 percent 
rating is continued under that code.  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


